Title: From James Madison to Ebenezer Bancroft Williston, 12 January 1826
From: Madison, James
To: Williston, Ebenezer Bancroft


        
          Sir
          Montpellier Jany. 12. 1826
        
        Your letter of Decr. 30 has been duly recd. Whatever pleasure I might feel in aiding you in the object which it communicates, I know not that I should be justified, especially from recollections after such a lapse of time, in pronouncing on the comparative merits of Congressional Speeches during the period to which you refer. The best I can do is to comply as far as I can with your other request as to the sources which will enable you to make the proper comparisons and selections.
        A Report of the Debates in Congress, under the present Constitution, was commenced during their Sessions at New York, by Thomas Lloyd, and continued by him after their removal to Philada. An early part was published in three Volumes, under the title of “The Congressional Register,” and the continuation, if not bound in Volumes was printed in a form to be so. I should suppose you might find the whole, if not in the hands or in the families of the then members of Congress in some of the public Libraries accessible to you. As to the Debates subsequent to Lloyd’s Reports, they may perhaps not be found elsewhere than in the contemporary Gazettes, files of which must be in preservation, where the Sessions of Congs. were held, & not improbably in other places.
        
        My own Shelves & files are too deficient to be worth a resort. I do not possess copies of the Inaugural Addresses you particularly request, except as bound up in “Waits State papers” printed in ten Vols at Boston in 1817; to which I must refer you, if you have occasion. With friendly respects
        
          James Madison
        
      